Title: To James Madison from Thomas Jefferson, 24 May 1802
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello May 24. 1802.
Our postrider having mistaken his day, brought us no mail on Thursday last. Yesterday I recieved a double one. In it were the inclosed letters. Those from Dupont & Granger are forwarded for your perusal, and I will recieve them again when I see you at your own house. The one from Dallas to yourself on Jackson’s case I recieved from mr. Brent: the recommendation of the Attorney of the district, & of the jury, & the circumstances of the case seem to be a good foundation of pardon, which I would wish to have issued therefore unless you disapprove it. They do not mention when the execution is to be; but probably it would be well to lose no time lest the pardon should get too late. If your clerks have it in readiness I will sign it on my arrival in Washington which will be in six days from this time. I will be with you on Thursday or Friday at farthest, unless rain prevents, and take your commissions for Washington. I have forbidden any mail to be forwarded to me later than the one recieved yesterday. Present my best respects to the ladies, and accept my affectionate salutations yourself.
Th: Jefferson
 

   
   RC (DLC); FC (DLC: Jefferson Papers). FC misfiled at 20 May 1802.



   
   Pierre Samuel DuPont de Nemours to Jefferson, 12 May 1802 (DLC: Jefferson Papers). DuPont was the bearer of letters from JM and Jefferson to Robert R. Livingston in Paris. In a letter of 25 Apr. 1802 covering those dispatches (ibid.), Jefferson had entreated DuPont to impress upon influential Frenchmen that France’s possession of Louisiana would lead to war (see JM to DuPont, 2 May 1802, n. 1). DuPont’s letter of 12 May proposed instead that the U.S. government offer to buy New Orleans and the Floridas and suggested that if Jefferson would offer generous terms it would be a simple matter to arrange. He also promised to try to smooth the points of irritation between the two countries over the French invasion of Saint-Domingue and the treatment of American merchants there.



   
   Gideon Granger’s letter of 14 May 1802 (DLC: Jefferson Papers) reported the latest news on the New York elections.



   
   See Alexander J. Dallas to JM, 15 May 1802, and n. 2.


